8DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
 
Response to Amendment
This Action is in response to Applicant’s Reply of March 8, 2022.

Claims 1-4, 7, 8, 10-14 and 16-18 have been cancelled.

Response to Declaration
The declaration of Jim Williams under 37 CFR 1.132 filed August 20, 2021 is insufficient to overcome the rejection of claims 5 and 15 based upon the Maher (US 2014/0338984), Bhome et al. (US 2010/0252326), and Pessier (US 3,726,350) references as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.

Mr. Williams' arguments in the above declaration have been fully considered but they are not persuasive.

In Applicant’s declaration filed August 20, 2021, Applicant indicated that a problem with horizontal directional drilling reaming is the large lateral forces on the tool body which affects how the reamer works and wears over time.  However, Applicant provided no evidence that this was a problem in the reaming art that had been recognized be other.  The declaration provided by Mr. Williams provides said evidence however the declarations as a whole remain unpersuasive.

With respect to the declaration of Mr. Williams, the entirety of the arguments presented are a restatement of arguments presented by Mr. Guerra in his declaration and 
The restatement of the arguments previously presented by Mr. Guerra are not considered probative as this merely reiterates the problem recognized and addressed by Mr. Guerra without providing any indication of the opinion of Mr. Williams or evidence to support that that the prior art does not recognize the problem.  These statements are being taken merely as background upon which Mr. Williams bases his argument that the prior art applied in the instant application does not recognize the problems addressed by Mr. Guerra in the instant application.
Mr. Williams stated that the prior art applied in the instant application, Maher (US 2014/0338984), Bhome et al. (US 2010/0252326), and Pessier (US 3,726,350) does not recognize the problem of reaming in the horizontal direction drilling industry.  As Mr. Williams focuses his arguments on the Pessier reference, the Examiner’s response will also focus on the Pessier reference.
Mr. Williams first indicates that Pessier addresses avoiding tracking in vertical drilling using asymmetry and not teeth wear in horizontal direction drilling.
While Pessier does focus on avoiding the tracking of the teeth on the disclosed reamer heads, Pessier neither indicates that the reamer is used in vertical drilling nor that the asymmetry of the reamer is responsible for the non-tracking of the reamer heads.  Pessier discloses that there is a problem with reamer cones where the arrangement of the teeth or geometry of the cone do not allow for “true rolling”.  Pessier states “[n]on-true rolling, or sliding contact with a bore hole bottom in such bits results in increased abrasive wear of the compacts without adding significantly to rock disintegration” (1:62-
For the purpose of preventing tracking in a true rolling cutter, the radius R from the outer edge 35 of the cutter to the center line 37 of the bit body, when divided by the radius r from the outer edge 35 of the cutter to its axis of rotation 39, must produce a non-integer. If an integer or a quotient approaching an integer is produced, the teeth will track. The cutter 29 illustrated schematically in FIG. 3 has a forty degree conical angle .alpha., or an angle .alpha./2 of 20.degree., but this angle may vary depending upon cutter location on the bit body and the configuration of the bore hole bottom.
The intermediate cutters 31 in FIG. 1 also preferably have an imaginary apex that falls on the bit axis or centerline 37 of the bit, as do the outer cutter 33. However, it has been found that exactly true rolling contact is not always feasible from the manufacturing point of view, and hence, some variation occurs from the aforementioned conditions requiring for true rolling. For example, satisfactory results have been obtained with the particular bit illustrated where apexes of the cutters fall between the bit axis 37 and the outside diameter of the drill stem 25.
The cutter shell 15 is substantially a cone, with truncated nose and heel regions 40, 41 as shown in FIG. 3. For the purpose of eliminating sharp corners, however, and facilitating better compact retention, a bevel 43 may be included on the inner end region, and a double angled bevel 45 on the outer end region. Irrespective of cutter shell geometry, true rolling contact may be maintained (if the above described limitations are not) so long as the outer edges of cutter teeth 17 fall on an imaginary conical surface that includes the cone element 47, as shown in FIG. 3.  (3:40-4:5, emphasis added)

Thus, Pessier does address all of the longstanding problems recognized by Applicant with the exception of the lateral forces on the tool body associated with horizontal directional drilling reaming.  However, Maher et al. was used for the horizontal directional drilling aspect of the invention and Applicant has not argued Maher et al. reference.


It is first reiterated that no where in Pessier is it disclosed what type of wellbore environment that the reamer is intended to be used in.  Without such a discussion to limit the environment in which the reamer would be applicable, one of ordinary skill in the art would and could look to the Pessier reference for solutions to any type of reaming.
Secondly, as indicated above, Pessier does indeed recognize that the conventional shape of reamer heads and arrangement of teeth thereon leads to the tracking of the teeth and non-true rolling, i.e. sliding or skidding, of the reamer heads.  As evidenced by Buske et al. (US 2011/0315452), it is well known that tracking and non-true rolling leads to such things as a reduction in cutting efficiency, premature bit or cutter failure, and uneven wear.
[0010] One prominent and recurring problem with many current roller cone drill bit designs is that the resulting cone arrangements, whether arrived at arbitrarily or using simulated design parameters, may provide less than optimal drilling performance due to problems which may not be readily detected, such as "tracking" and "slipping." Tracking occurs when cutting elements on a drill bit fall into previous impressions formed by other cutting elements at preceding moments in time during revolution of the drill bit. This overlapping will put lateral pressure on the teeth, tending to cause the cone to align with the previous impressions. Tracking can also happen when teeth of one cone's heel row fall into the impressions made by the teeth of another cone's heel row. Slipping is related to tracking and occurs when cutting elements strike a portion of the previously made impressions and then slide into these previous impressions rather than cutting into the uncut formation, thereby reducing the cutting efficiency of the bit.  (Emphasis added)
[0011] In the case of roller cone drill bits, the cones of the bit typically do not exhibit true rolling during drilling due to action on the bottom of the borehole (hereafter referred to as "the bottomhole"), such as slipping. Because cutting elements do not cut effectively when they fall or slide into previous impressions made by other cutting elements, tracking and slipping should preferably be avoided. In particular, tracking is inefficient since there is no fresh rock cut, and thus a waste of energy. Ideally, every hit on a bottomhole will cut fresh rock. Additionally, slipping is undesirable because it can result in uneven wear on the cutting elements which in turn can result in premature bit or cutter failure. It has been found that tracking and slipping often occur due to a less-than-optimum spacing of cutting elements on the bit. In many cases, by making proper adjustments to the arrangement of cutting elements on a bit, problems such as tracking and slipping can be significantly reduced. This is especially true for cutting elements on a drive row of a cone on a roller cone drill bit because the drive row is the row that generally governs the rotation speed of the cones.  (Emphasis added)
Thus, as Pessier is concerned with the prevention of tracking and sliding, Pessier is concerned with the same problems and issues as that of the instant application in a generic drilling environment.
Pessier even addresses the problem in the same manner as the instant application with the use of a truncated cone with an imaginary apex that coincides with the central axis of the reamer Fig 3A.  Further, “[w]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.  As such, as the structure of the reamer head of Pessier is substantially identical to the structure in the claims, the reamer head of Pessier will inherently address all of the problems of the instant application with the exception of the lateral forces on the tool body caused by horizontal directional drilling reaming.

While Applicant has indicated that it was not the intention of the previous declaration or the declaration of Mr. Williams to establish long felt need, the assertion that the prior art did not recognize or address the problem solved by the instant application is considered a declaration to establish a long felt need or longstanding problem.  It has been established that the disadvantages of a typical reamer include 
MPEP 716.04 sets forth the requirements for successfully arguing “long-felt need” or a longstanding problem.  The first requirement, MPEP 716.04(I), is a three prong test to show that that the “long-felt need” or longstanding problem be “recognized, persistent, and not solved by other”.  
716.04 Long-Felt Need and Failure of Others [R-08.2012]
I. THE CLAIMED INVENTION MUST SATISFY A LONG-FELT NEED WHICH WAS RECOGNIZED, PERSISTENT, AND NOT SOLVED BY OTHERS
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).
Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved".)
In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).

The first prong of the test is that the “need must have been a persistent one that was recognized by those of ordinary skill in the art.”  The declaration of Mr. Williams has established that the problem/need has been recognized for over 24 years by at least himself thus meeting the criteria for the first prong of the test.

The second prong of the test is that “the long-felt need must not have been satisfied by another before the invention by applicant.”  The problem or need of mechanical inefficiency of the reamer cones as well as uneven wear on the cones and the skipping of the teeth over the rock face was addressed by Pessier as indicated above.  Thus, second prong of the test has not been satisfied.

The third prong of the test is that “the invention must in fact satisfy the long-felt need”.  Based on Applicant’s disclosure and arguments, the instant invention does satisfy the long-felt need.

The second requirement to show long-felt need is set forth in MPEP 716.04(II).
II. LONG-FELT NEED IS MEASURED FROM THE DATE A PROBLEM IS IDENTIFIED AND EFFORTS ARE MADE TO SOLVE IT
Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references. Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993).



The third requirement to show long-felt need is set forth in MPEP 716.04(III).
III. OTHER FACTORS CONTRIBUTING TO THE PRESENCE OF A LONG-FELT NEED MUST BE CONSIDERED
The failure to solve a long-felt need may be due to factors such as lack of interest or lack of appreciation of an invention’s potential or marketability rather than want of technical know-how. Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977).

It is not believed that there are any other factors regarding long-felt need that need to be considered at this time.

All evidence submitted in a declaration must also correspond to language in the claims.  MPEP 716.01(b) requires that there be a nexus between any evidence presented in a declaration and the claimed invention.
716.01(b) Nexus Requirement and Evidence of Nonobviousness [R-10.2019]
TO BE OF PROBATIVE VALUE, ANY SECONDARY EVIDENCE MUST BE RELATED TO THE CLAIMED INVENTION (NEXUS REQUIRED)
The weight attached to evidence of secondary considerations by the examiner will depend upon its relevance to the issue of obviousness and the amount and nature of the evidence. Note the great reliance United States v. Adams, 383 U.S. 39,148 USPQ 479 (1966).
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
"Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention." In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011) ("If commercial success is due to an element in the prior art, no nexus exists."); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (2006) ("[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent."). In evaluating whether the requisite nexus exists, the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418–19 (2007); Veritas Techs. LLC v. Veeam Software Corp., 835 F.3d 1406, 1414-15 (Fed. Cir. 2016).

The problem of uneven wear or skipping/sliding along the rock face is not reflected in the claim language.  Claim 5 is merely structural and claim 15, a method claim, only requires “reducing friction external of the reaming heads between the reaming heads and a surrounding wall of the underground arcuate path” and “increasing mechanical efficiency”.  This reduction in friction is broadly claimed and not linked to the reaming heads themselves or any structure thereof.    As Applicant’s arguments with respect to the problems of uneven wear or skipping/sliding along the rock face with respect to a reamer are not reflected in the claim language, these arguments are not considered to be of any probative value.

As with the above arguments, none of claim 5 or 15 reflect in any way the need for a uniform workload on different rows of teeth or that the bottom flanges of the journals have an incremental thickness.  There is no nexus between these arguments and the claim invention.

For the reasons set forth above Applicant’s declaration is not considered persuasive to overcome the Pessier reference or the rejections made therewith.

Response to Arguments
It is noted that Applicant’s arguments indicate that claim 12 was amended however the claim set reflects that the claim was cancelled.

Applicant's arguments with respect to the Pessier (US 3,726,350) reference and the 35 USC 103 rejection therewith have been fully considered but they are not persuasive.

Applicant has argued that the previous declaration was not for long felt need but rather to address that the prior art does not recognize the problem of the instant application so it is not possible to imply or make the claimed invention obvious per MPEP 2141.02(III) and (IV).
or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Maher, Bhome, and Pessier are all related to downhole reaming and the reamers therefore and thus are considered the same field of endeavor.  Maher and Bhome are more specifically directed to reamers for horizontal directional drilling and Pessier is silent as the drilling environment the reamer disclosed therein is used for.
MPEP 2141.02(III) does indicate that “patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified” however it also states that this is merely a consideration in the determination of obviousness.  It is also stated that the “discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).”  Pessier, while not specifically to horizontal directional drilling, does recognize the same problems and provides as solution therefore; the same solution as that of the instant application.
It is also noted that MPEP 2141 (III) indicates that “[i]n determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would 
With regards to MPEP 2141.02(IV), this section merely indicates that Applicant must prove discovery of a source of a problem.  Applicant has provided declarations to this affect however, as noted above, these declarations are not considered persuasive to overcome the outstanding obviousness rejection.

Applicant continuous to argue that Pessier is not pertinent to the problems addressed by the instant application.  Applicant has provided multiple other US patents to Pessier to show that Pessier, despite being “active in the earth boring industry for greater than 50 years”, failed to recognize the problems associated with horizontal directional drilling.
What Pessier does or does not show or recognize in his library of patent documents is not relevant to the rejections at hand as only the US 3,726,350 reference has been applied.  Further, as shown above, Pessier ‘350 does indeed recognize and address the “myriad of problems discovered by the inventor” (pg. 15 of Applicant’s Reply).  As also established above, Pessier ‘350 is silent as to the drilling environment and thus would applicable to all reamers and usages thereof.  Further, MPEP 2141.02(III) sets forth that the “discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 

Applicant has argued that Pessier is directed to an asymmetrical reamer while the claims have been amended to require that the reamer heads be “symmetrically arranged around a centralizing ring” of the reamer.  Applicant has argued that this makes the instant reamer assembly absolutely different from Pessier.
The asymmetry of Pessier is a difference between the reamer therein and that of the instant application however Pessier was only used for the shape of the heads on the reamer.  Maher, as modified by Bhome, discloses a reamer where the reamer heads as symmetrically arranged around a centralizing ring.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant has not argued the Pessier reference as presented in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5:  The amendment to claim 5 in the last section of the claim is worded such that “a relatively larger diameter hole” has “an increased rate-of-penetration, and an increased mechanical efficiency for the plurality of teeth”.  A hole or borehole cannot have a rate-of-penetration or mechanical efficiency for teeth.  The amendments in this last section are considered generally confusing.  Correction is required.
Further, the phrase “for the horizontal direction drilling underground arcuate path” at the end of claim 5 is considered generally confusing.  Correction is required. 
For the purposes of examination this portion of claim 5 is being treated as the frustoconical body having an increased rate-of-penetration and increased mechanical efficiency of the teeth mounted on reamer heads while the reaming apparatus reams a relatively larger diameter hole along the underground arcuate path.

Regarding claims 6, 9, and 19: These claims are rejected due to their dependence on claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, 15, 19, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US 2014/0338984, Maher) in view of Pessier and Bhome et al. (US 2010/0252326, Bhome).

Regarding claim 5:  Maher discloses an apparatus 100 for horizontal direction drilling reaming an underground arcuate path Fig 1 comprising:
a reamer line 110 defining a centerline axis Fig 1; 
a plurality of arms Fig 3 connected to a reamer body 120 – [0028]; 
a plurality of reamer heads 126, 128, 130, one each of the reamer heads respectively mounted and corresponding to one each of the plurality of arms Fig 3, wherein the plurality of reamer heads are symmetrically arranged around the reaming apparatus Fig 3;
a plurality of teeth 136 mounted to each reamer head Fig 4, 
wherein each of the plurality of teeth is configured to rotate and ream the underground arcuate path [0029], Fig 1, 3; 
wherein each of the reamer heads comprises a frustoconical body 134 – Fig 3, 9; 
wherein the frustoconical body defines a cavity 172 – Fig 14 configured to receive at least one bearing 160;
wherein the plurality of teeth are mounted to the frustoconical body Fig 4; and
wherein the frustoconical body is truncated across one end Fig 9.

Maher discloses all of the limitations of the above claim(s) except for the apparatus including a centralizing ring connected to the reamer line for centering the reaming apparatus in the underground arcuate path.
Bhome discloses a horizontal direction drilling reamer 100 similar to that of Maher.  The reamer includes a plurality of arms 112 with reamer heads 116 secured thereto.  The reamer also includes a centralizing ring 108 to which the arms are indirectly 106 – Fig 1.  The centralizing ring centers the reaming apparatus in the underground arcuate path [0055].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Maher to include a centralizing ring as taught by Bhome in order to have been able to engage a pilot bore and apply rotational and axial force to the drive stem [0013].
The addition of a centralizing ring to the reamer of Maher would result in the arms being indirectly mounted to the centralizing ring via the reamer body as well as being symmetrically arranged around the centralizing ring.

Maher, as modified, discloses all of the limitations of the above claim(s) except for the frustoconical body defines a geometric apex projecting beyond the truncated end that coincides with the centerline axis of the horizontal directional drilling reaming apparatus, wherein the reamer heads increase the rate-of-penetration of the apparatus and increase the mechanical efficiency for the plurality of teeth on the reamer heads.
Pessier discloses a reamer Fig 1 that includes a plurality of reamer heads 29, 31, 33 that are frustoconical and truncated Fig 1, 3A.  The frustoconical bodies 15 of the heads define a geometric apex 34 projecting beyond the truncated end that coincides with a centerline axis 37 of the reamer Fig 1, 3A.  Pessier is silent as to the type of well it is used in however does indicate that the shape of the reamer heads disclosed therein address the problem of reamer heads sliding along the wellbore during the reamer process 1:62-65, 3:63-4:5.
1:5-10.  This would have achieved the predictable result of increasing the cutting efficiency of the teeth on the reamer heads thus increasing rate-of-penetration and mechanical efficiency of the teeth as evidenced by Buske et al. (US 2011/0315452, [0010], [0011]).
As modified, the centerline axis that the geometric apex coincided with would have been the centerline axis of the horizontal directional drilling reaming apparatus of Maher.

Regarding claim 6:  The size of the frustoconical body compared to the conical body defined by the imaginary apex is not disclosed by Maher, as modified, however Figure 9 of Maher clearly shows that the frustoconical body would make up a significant portion of the conical body.  As such, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the frustoconical body was less than or equal to about 75% of the size of the conical body formed by the imaginary apex since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9:  Wherein each of the plurality of reamer heads defines a cavity 172 – Fig 14 of Maher; and further comprising:
a plurality of cylindrical bearings 176, 178 – [0032], Fig 9 of Maher respectively mounted between each of the respective arms and each of the respective reamer heads within the cavity Fig 9, 14, wherein the cavity has a truncated cone profile C, D (see reproduction of Figure 14 of Maher below), wherein the truncated cone profile accepts at least two levels of the plurality of cylindrical bearings E, F (see reproduction of Figure 9 of Maher below), wherein the level of cylindrical bearings proximate a truncated end is substantially the same size as the other level due to an imaginary apex as determined by the truncated end Fig 9 of Maher.


    PNG
    media_image1.png
    670
    464
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    561
    503
    media_image2.png
    Greyscale


Regarding claim 15:  Maher discloses a method for reaming an underground arcuate path Fig 1 with an assembled horizontal direction drilling reaming apparatus 119, comprising the steps of: 
rotating a plurality of reamer heads 126, 128, 130; and
horizontal directional drilling reaming the underground arcuate path having a relatively larger diameter hole Fig 1, 2.


Bhome discloses a horizontal direction drilling reamer 100 similar to that of Maher.  The reamer includes a plurality of arms 112 with reamer heads 116 secured thereto.  The reamer also includes a centralizing ring 108 to which the arms are indirectly mounted via the reamer body 106 – Fig 1.  The centralizing ring centers the reaming apparatus in the underground arcuate path [0055].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Maher to include a centralizing ring as taught by Bhome in order to have been able to engage a pilot bore and apply rotational and axial force to the drive stem [0013].
The addition of a centralizing ring to the reamer of Maher would result in the arms being indirectly mounted to the centralizing ring via the reamer body as well as being symmetrically arranged around the centralizing ring.

Maher, as modified, discloses all of the limitations of the above claim(s) except for each reamer head comprising a frustoconical body wherein each body defines a geometrical apex projecting beyond a truncated end of each body that coincides with a centerline axis of the reaming apparatus, wherein the reamer heads increase the rate-of-penetration of the apparatus and increase the mechanical efficiency for the plurality of teeth on the reamer heads and except for horizontal directional drilling reaming of the underground whilst reducing friction external of the reaming heads between the reaming heads and a surrounding wall of the underground arcuate path.  

Pessier discloses a method for reaming an underground arcuate path 3:27-30; Pessier is silent as to the type of well it is used in, comprising the steps of: 
rotating a plurality of reamer heads 29, 31, 33; and
reaming the underground arcuate path 3:27-30 whilst reducing friction external of the reaming heads between the reaming heads and a surrounding wall of the underground arcuate path arrangement prevents “tracking” and “sliding” which prevents wear, i.e. friction, on the reamer heads 1:14-20, 1:48-2:5, 2:30-35, 3:40-50.  

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Maher so that the frustoconical bodies of the reamer heads defined a geometric apex projecting beyond the truncated end that coincides with the centerline axis as taught by Pessier in order to have a reamer that effectively traversed to bottom of the borehole while preventing tracking of the teeth 1:5-10 and reducing premature wear on the reaming heads 1:50-65.  
[0010], [0011]) as well as a reduction in the friction external of the reaming heads between the reaming heads and surrounding wall of the underground arcuate path was reduced, as suggested by Pessier 1:14-20, 1:48-2:5, 2:30-35, 3:40-50.
As modified, the centerline axis that the geometric apex coincided with would have been the centerline axis of the horizontal directional drilling reaming apparatus of Maher.

Regarding claim 19:  Wherein the frustoconical body of each of the reamer heads defines a geometrical conical surface Fig 3A of Pessier having a distance L R of Pessier; wherein the geometrical apex is located at the distance L Fig 3A of Pessier; wherein the centerline axis coincides with the distance L Fig 3A of Pessier; and wherein the geometrical apex is superimposed upon the centerline axis at the distance L Fig 3A of Pessier.

Regarding claim 20:  Wherein the frustoconical body defines a geometrical conical surface Fig 3A of Pessier having a distance L R – Fig 3A of Pessier; wherein the geometrical apex is located at the distance L Fig 3A of Pessier; wherein the centerline axis coincides with the distance L Fig 3A of Pessier; and wherein the geometrical apex is superimposed upon the centerline axis at the distance L Fig 3A of Pessier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/22/2022